UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7598


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MOHAMED ADAM ABDELSHAFI,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:07-cr-00428-HEH-1; 3:11-cv-00064-HEH)


Submitted:   February 20, 2014            Decided:   February 26, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mohamed Adam Abdelshafi, Appellant Pro Se.     Joseph Errington
Atkinson, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia; Brian L. Whisler, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mohamed Adam Abdelshafi seeks to appeal the district

court’s    order      denying      relief   on    his    28     U.S.C.     § 2255      (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues      a    certificate      of        appealability.            28     U.S.C.

§ 2253(c)(1)(B) (2012).             A certificate of appealability will not

issue     absent      “a    substantial      showing           of    the   denial      of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating        that    reasonable        jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El   v.   Cockrell,          537    U.S.    322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Abdelshafi          has     not    made         the        requisite        showing.

Accordingly, we deny leave to proceed in forma pauperis, deny a

certificate      of       appealability,        and     dismiss      the     appeal.        We

dispense     with        oral   argument     because           the    facts     and     legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3